DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
35 USC 112
Applicant’s arguments, see page 12, filed 5 August 2022, with respect to the rejection of claim 11 under 35 USC 112 have been fully considered and are persuasive.  The rejection of claim 11 under 35 USC 112 has been withdrawn. 
35 USC 103
Applicant's arguments filed 5 August 2022 have been fully considered but they are not persuasive.
Regarding claim 11, Applicant argues that the deflation of Branson’s mattress is not applicable because it is deflated for transportation and therefore there is no motivation (Remarks page 8). Examiner respectfully disagrees. Claim 11 only recites the deflation of the pressure cells and makes no mention of the intended use of the deflation. Therefore, Branson’s deflation meets the claim limitations because it teaches the claimed act of deflation, and the combination of Branson, Biggie, and Vaughn is capable of deflation regardless of the intended purpose.
	Applicant further argues that there is no motivation to combine Branson, Biggie, and Vaughn in the rejection of claims 7-9, 15, and 20 (Remarks page 9).  Examiner respectfully disagrees. The motivation was provided in the Office Action dated 7 April 2022. Applicant further argues that alternating the deflation would render Branson inoperable. Examiner respectfully disagrees. Branson Fig. 10 and [0037] states “the top surface 124 illustratively includes a plurality of microvents 127 that permit air to slowly leak out of the bladders 122 at a predetermined rate,” so therefore, the alternating deflation can be adjusted via the microvents of each pressure cell without rendering the whole mattress inoperable.
	Applicant argues that the rejections lack correspondence and motivation with Vaughn due to the inflation/deflation of the cells (Remarks page 10). As stated above, the primary reference Vaughn provides the necessary structure to achieve the claimed inflation/deflation, and therefore Vaughn teaches the act of doing so. The motivation for doing so was detailed in the Office Action dated 7 April 2022.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 10, 12-14, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 20040128772 A1 to Branson in view of US 20070143928 A1 to Biggie.
	Re Claim 1, Branson teaches:
An apparatus (at least [Abstract] “patient support”) comprising: a first set of elongated pressure cells (at least Fig. 2 element 50 the upper group of cells); a second set of elongated pressure cells interleaved with the pressure cells of the first set (at least Fig. 2 element 50 the lower group of cells); 
a lower sheet layer on which the first and second set of elongated pressure cells are formed, respective portions of the lower sheet layer forming a bottom wall that encloses of each of the elongated pressure cells (at least Fig. 7 and [0024] “An elastic band 29 (FIG. 7) may be coupled to the sidewall 28 of the coverlet 14 in order to assist in securing the coverlet 14 to the fluid cushion assembly 12”.), each of the elongated pressure cells having an upper portion sealed to the lower sheet layer and forming an enclosed pressure cell therewith (at least Fig. 8 element 88); and 
fluid delivery componentry configured and arranged with the first and second sets of pressure cells (at least Fig. 2 and [0029] “the fluid couplings 72 and 74 are longitudinally spaced along the manifolds 30 and 32, respectively, and extend laterally inwardly toward the bladders 50”.) to support and provide shear relief to an object (at least Fig. 8 element 88 and [0033] “The connecting sheets 84 and 86 are coupled to a lower portion of each bladder 50 through a hinge 88. The hinge 88 permits for pivotal movement of the bladder 50 relative to adjacent bladders 50”.  In other words, the pivoting is a lateral movement, which is shear.), 
inflating (at least [0027] “the bladder 50 is inflated”.), evacuating (at least [0051] “the mattress 10 is deflated”.).
Branson does not explicitly teach:
alternately using the first and second sets of pressure cells, by: supporting the object with the first set of pressure cells by inflating the first set of pressure cells, evacuating the second set of pressure cells and, via the evacuating, creating space between adjacent ones of pressure cells of the first set to facilitate shear deflection thereof into the created space while supporting the object, and 
supporting the object with the second set of pressure cells by inflating the second set of pressure cells, evacuating the first set of pressure cells and, via the evacuating, creating space between adjacent ones of pressure cells of the second set to facilitate shear deflection thereof into the created space while supporting the object.
However, Biggie teaches:
alternately using the first and second sets of pressure cells, by: supporting the object with the first set of pressure cells by inflating the first set of pressure cells, evacuating the second set of pressure cells and, via the evacuating, creating space between adjacent ones of pressure cells of the first set to facilitate shear deflection thereof into the created space while supporting the object (at least Fig. 5 element 47 and [0055] “When air cell array sets 47, 48 are inflated, they can be used to provide longitudinal alternating pressure therapy. If air cell array sets 47, 48 are deflated, air cell array sets 2, 3 can be used to provide lateral alternating pressure therapy”.), and 
supporting the object with the second set of pressure cells by inflating the second set of pressure cells, evacuating the first set of pressure cells and, via the evacuating, creating space between adjacent ones of pressure cells of the second set to facilitate shear deflection thereof into the created space while supporting the object (at least Fig. 5 element 48 and [0055] “When air cell array sets 47, 48 are inflated, they can be used to provide longitudinal alternating pressure therapy. If air cell array sets 47, 48 are deflated, air cell array sets 2, 3 can be used to provide lateral alternating pressure therapy”.).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the pressure cells taught by Branson with the alternately inflating and deflating taught by Biggie because both are directed towards the same field of endeavor of patient supports comprising elongated cells and doing so involves the use of a known technique (alternating inflating and deflating to provide lateral deflection as taught by Biggie) with a known device (air cells capable of inflating and deflating taught by Branson) with predictable results. A person having ordinary skill would have been motivated to do so because “alternative pressure therapy can be applied laterally of longitudinally” (Biggie [0055]).
Re Claim 2, the combination of Branson and Biggie teaches:
The apparatus of claim 1 (detailed with respect to claim 1). 
Branson further teaches:
wherein each pressure cell includes respective undercut regions extending along a length of the pressure cell at intersections between the upper portion of the pressure cell and an underlying portion of the lower sheet layer to which the upper portion is sealed, the pressure cell at the intersection having a width that is less than a width of a cross-section of the pressure cell that is elevated above the intersection (at least Fig. 8 element 88 and [0033] “The connecting sheets 84 and 86 are coupled to a lower portion of each bladder 50 through a hinge 88”.).
Re Claim 3, the combination of Branson and Biggie teaches:
The apparatus of claim 2 (detailed with respect to claim 2). 
Branson further teaches:
wherein the width of the elevated cross-section is sufficiently larger than the width of the pressure cell at the intersection to facilitate deflection of an upper portion of the pressure cell in a direction along the width thereof, thereby providing the shear relief (at least Fig. 8 element 88 and [0033] “The connecting sheets 84 and 86 are coupled to a lower portion of each bladder 50 through a hinge 88. The hinge 88 permits for pivotal movement of the bladder 50 relative to adjacent bladders 50”.  Since the cell is pivoting, then the width is sufficient.).
Re Claim 6, the combination of Branson and Biggie teaches:
The apparatus of claim 2 (detailed with respect to claim 2). 
Branson further teaches:
wherein the width of the pressure cell at the intersection is less than a width of a cross-section of the pressure cell that is elevated above the intersection when the pressure cell is filled with fluid that supports the object (at least Fig. 8 element 88 and [0033] “The connecting sheets 84 and 86 are coupled to a lower portion of each bladder 50 through a hinge 88. The hinge 88 permits for pivotal movement of the bladder 50 relative to adjacent bladders 50”.).
Re Claim 10, the combination of Branson and Biggie teaches:
The apparatus of claim 1 (detailed with respect to claim 1). 
Branson further teaches:
wherein the fluid delivery componentry includes valving and a pump configured and arranged to independently inflate and deflate the first and second sets of pressure cells for respective periods of time (at least [0032] “the fluid supply 38 may include a conventional control system (not shown) having appropriate pressure sensors and fluid valves which are configured to regulate the pressure within each of the manifolds 30 and 32. As such, the pressure of the fluid in each of the air zones defined by the bladders 50 may be independently sensed and controlled in order to maintain desired pressures therein”.).
Re Claim 12, the combination of Branson and Biggie teaches:
The apparatus of claim 1 (detailed with respect to claim 1). 
Branson further teaches:
wherein the object is a human body and the pressure cells are configured and arranged to, with one of the sets of cells filled with fluid and on an underlying surface, prevent flattening of the pressure cells onto the underlying surface under a weight of the human body (at least Fig. 1 and [0024] “he mattress assembly 10 includes a fluid cushion or support assembly 12 configured to be located within a top coverlet 14. The fluid cushion assembly 12 defines a longitudinal axis 16 extending between a head end 18 and an opposing foot end 20 of the mattress assembly 10. Further, the fluid cushion assembly 12 defines longitudinally extending opposing side edges 22 and 24. The top coverlet 14 includes a top surface 26 for supporting a patient, and a sidewall 28 which extends downwardly around the peripheral edge of the fluid cushion assembly 12 as defined by the head and foot ends 18 and 20, and the opposing side edges 20 and 24”.).
Re Claim 13, the combination of Branson and Biggie teaches:
The apparatus of claim 1 (detailed with respect to claim 1). 
Branson further teaches:
wherein sets of pressure cells are in an upper sheet that is laminated to the  lower sheet layer, the upper and lower sheet forming the respective cells when laminated (at least [0027] “each bladder 50 illustratively comprises a sheet which is generally folded in half to form a tubular member, wherein the open side edges and bottom edges are sealed through conventional means” and [0033] “each bladder 50 illustratively includes a first connecting sheet 84 extending longitudinally in a first direction, and a second connecting sheet 86 extending longitudinally in a second direction opposite the first direction of the first connecting sheet 84. The connecting sheets 84 and 86 are coupled to a lower portion of each bladder 50 through a hinge 88. The hinge 88 permits for pivotal movement of the bladder 50 relative to adjacent bladders 50”.).
Re Claim 14, the combination of Branson and Biggie teaches:
The apparatus of claim 1 (detailed with respect to claim 1). 
Branson further teaches:
further including a pad having the first and second sets of pressure cells therein and an upper surface thereof, wherein the pad is configured and arranged with the first and second sets of pressure cells to mitigate the generation of shear forces on the upper surface via the deflection (at least Fig. 1 and [0024] “The mattress assembly 10 includes a fluid cushion or support assembly 12 configured to be located within a top coverlet 14. […] The top coverlet 14 includes a top surface 26 for supporting a patient, and a sidewall 28 which extends downwardly around the peripheral edge of the fluid cushion assembly 12 as defined by the head and foot ends 18 and 20, and the opposing side edges 20 and 24”.).
 Re Claim 16, Branson teaches:
An apparatus (at least [Abstract] “patient support”) comprising: a first set of elongated pressure cells (at least Fig. 2 element 50 the upper group of cells); a second set of elongated pressure cells, each pressure cell in the second set being interleaved with the pressure cells of the first set (at least Fig. 2 element 50 the lower group of cells); 
a lower sheet layer on which the first and second set of elongated pressure cells are formed, respective portions of the lower sheet layer forming a bottom wall that encloses of each of the elongated pressure cells (at least Fig. 7 and [0024] “An elastic band 29 (FIG. 7) may be coupled to the sidewall 28 of the coverlet 14 in order to assist in securing the coverlet 14 to the fluid cushion assembly 12”.), each of the elongated pressure cells having an upper portion sealed to the lower sheet layer and forming an enclosed pressure cell therewith (at least Fig. 8 element 88);
and fluid delivery componentry configured and arranged with the first and second sets of pressure cells (at least Fig. 2 and [0029] “the fluid couplings 72 and 74 are longitudinally spaced along the manifolds 30 and 32, respectively, and extend laterally inwardly toward the bladders 50”.) to provide shear relief (at least Fig. 8 element 88 and [0033] “The connecting sheets 84 and 86 are coupled to a lower portion of each bladder 50 through a hinge 88. The hinge 88 permits for pivotal movement of the bladder 50 relative to adjacent bladders 50”.  In other words, the pivoting is a lateral movement, which is shear.), 
Branson does not explicitly teach:
alternately using the first and second sets of pressure cells, by: inflating the first set of pressure cells, evacuating the second set of pressure cells and, via the evacuating, creating space between adjacent ones of pressure cells of the first set to facilitate shear deflection thereof, and inflating the second set of pressure cells, evacuating the first set of pressure cells and, via the evacuating, creating space between adjacent ones of pressure cells of the second set to facilitate shear deflection thereof.
However, Biggie teaches:
alternately using the first and second sets of pressure cells, by: inflating the first set of pressure cells, evacuating the second set of pressure cells and, via the evacuating, creating space between adjacent ones of pressure cells of the first set to facilitate shear deflection thereof (at least Fig. 5 element 47 and [0055] “When air cell array sets 47, 48 are inflated, they can be used to provide longitudinal alternating pressure therapy. If air cell array sets 47, 48 are deflated, air cell array sets 2, 3 can be used to provide lateral alternating pressure therapy”.), and inflating the second set of pressure cells, evacuating the first set of pressure cells and, via the evacuating, creating space between adjacent ones of pressure cells of the second set to facilitate shear deflection thereof (at least Fig. 5 element 48 and [0055] “When air cell array sets 47, 48 are inflated, they can be used to provide longitudinal alternating pressure therapy. If air cell array sets 47, 48 are deflated, air cell array sets 2, 3 can be used to provide lateral alternating pressure therapy”.).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the pressure cells taught by Branson with the alternately inflating and deflating taught by Biggie because both are directed towards the same field of endeavor of patient supports comprising elongated cells and doing so involves the use of a known technique (alternating inflating and deflating to provide lateral deflection as taught by Biggie) with a known device (air cells capable of inflating and deflating taught by Branson) with predictable results. A person having ordinary skill would have been motivated to do so because “alternative pressure therapy can be applied laterally of longitudinally” (Biggie [0055]).
Re Claim 17, Branson teaches:
A method comprising: providing first and second sets of elongated pressure cells connected to a lower sheet layer, each pressure cell in the second set being interleaved with the pressure cells of the first set, respective portions of the lower sheet layer forming a bottom wall that encloses of each of the elongated pressure cells (at least Fig. 7 and [0024] “An elastic band 29 (FIG. 7) may be coupled to the sidewall 28 of the coverlet 14 in order to assist in securing the coverlet 14 to the fluid cushion assembly 12”.), each of the elongated pressure cells having an upper portion sealed to the lower sheet layer and forming an enclosed pressure cell therewith (at least Fig. 8 element 88); 
In a first step, inflating a first set of elongated pressure cells, each pressure cell in the first set being interleaved with the pressure cells of the second set (at least Fig. 2 element 50 the upper and lower group of cells) to facilitate shear deflection (at least Fig. 8 element 88 and [0033] “The connecting sheets 84 and 86 are coupled to a lower portion of each bladder 50 through a hinge 88. The hinge 88 permits for pivotal movement of the bladder 50 relative to adjacent bladders 50”.  In other words, the pivoting is a lateral movement, which is shear.).
Branson does not explicitly teach:
in a first step, inflating a first set of elongated pressure cells while evacuating a second set of elongated pressure cells, and creating space, via the evacuating, between adjacent ones of pressure cells of the first set to facilitate shear deflection thereof, and in a second step, inflating the second set of pressure cells while evacuating the first set of pressure cells, and creating space, via the evacuating, between adjacent ones of pressure cells of the second set to facilitate shear deflection thereof.
However, Biggie teaches:
in a first step, inflating a first set of elongated pressure cells while evacuating a second set of elongated pressure cells, and creating space, via the evacuating, between adjacent ones of pressure cells of the first set to facilitate shear deflection thereof (at least Fig. 5 element 47 and [0055] “When air cell array sets 47, 48 are inflated, they can be used to provide longitudinal alternating pressure therapy. If air cell array sets 47, 48 are deflated, air cell array sets 2, 3 can be used to provide lateral alternating pressure therapy”.), and in a second step, inflating the second set of pressure cells while evacuating the first set of pressure cells, and creating space, via the evacuating, between adjacent ones of pressure cells of the second set to facilitate shear deflection thereof (at least Fig. 5 element 48 and [0055] “When air cell array sets 47, 48 are inflated, they can be used to provide longitudinal alternating pressure therapy. If air cell array sets 47, 48 are deflated, air cell array sets 2, 3 can be used to provide lateral alternating pressure therapy”.).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the pressure cells taught by Branson with the alternately inflating and deflating taught by Biggie because both are directed towards the same field of endeavor of patient supports comprising elongated cells and doing so involves the use of a known technique (alternating inflating and deflating to provide lateral deflection as taught by Biggie) with a known device (air cells capable of inflating and deflating taught by Branson) with predictable results. A person having ordinary skill would have been motivated to do so because “alternative pressure therapy can be applied laterally of longitudinally” (Biggie [0055]).
Re Claim 18, the combination of Branson and Biggie teaches:
The method of claim 17 (detailed with respect to claim 17). 
Biggie further teaches:
wherein the first and second steps are carried out alternately and repeated, therein alternately inflating and deflating the first and sets of pressure cells (at least Fig. 5 element 47 and [0055] “When air cell array sets 47, 48 are inflated, they can be used to provide longitudinal alternating pressure therapy. If air cell array sets 47, 48 are deflated, air cell array sets 2, 3 can be used to provide lateral alternating pressure therapy”.  Biggie is symmetrical and can be conducted in either order.).
Re Claim 19, the combination of Branson and Biggie teaches:
The method of claim 18 (detailed with respect to claim 18). 
Branson further teaches:
further including using, in each step, inflated ones of the pressure cells to support an object while allowing deflection of the inflated ones of the pressure cells into the space created via by deflated ones of the pressure cells (at least Fig. 8 where the bladders are already inflated and [0033] “each bladder 50 illustratively includes a first connecting sheet 84 extending longitudinally in a first direction, and a second connecting sheet 86 extending longitudinally in a second direction opposite the first direction of the first connecting sheet 84. The connecting sheets 84 and 86 are coupled to a lower portion of each bladder 50 through a hinge 88. The hinge 88 permits for pivotal movement of the bladder 50 relative to adjacent bladders 50”.).

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Branson in view of Biggie and further in view of US 20140210250 A1 to DiFelice.
Re Claim 4, the combination of Branson and Biggie teaches:
The apparatus of claim 3 (detailed with respect to claim 3). 
Branson further teaches:
wherein each of the pressure cells is configured and arranged with an upper surface that, when supporting the object, is configured and arranged along a direction of the width relative to the intersections with the underlying surface (at least Fig. 8).
The combination of Branson and Biggie does not explicitly teach:
to deflect 10 mm.
However, DiFelice teaches:
to deflect 10 mm (at least Figs. 4-6 and [0054] “an amount that each column laterally shifts in response to a shear force is inversely proportional to a length of the column”. Therefore, taller cells provide for greater shear force reduction. MPEP 2144.05 §II discusses the where the general conditions of a claim are disclosed, the particular parameter to be optimized is an art recognized result effective variable, and the instant application does not establish the particular value is critical, it is not inventive to discover the optimum or workable ranges by routine experimentation. In this case, Branson discloses the general conditions of the claim and DiFelice recognizes the relationship between deflection and shear force reduction. The instant specification does not provide any discussion regarding the significance of 10 mm. Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the structure of Branson to achieve a 10 mm deflection such that the shear force is commensurately reduced.).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the pressure cells taught by the combination of Branson and Biggie with the deflection taught by DiFelice because both are directed towards the same field of endeavor of patient supports comprising elongated cells and doing so involves the use of a known technique (deflection as taught by DiFelice) with a known device (the elongated cells of the combination of Branson and Biggie) with predictable results. A person having ordinary skill in the art would have been motivated to do so because “taller columns (see e.g., FIG. 6) provide for greater shear force reduction than shorter columns (see e.g., FIG. 4)” (DiFelice [0054]).
Re Claim 5, the combination of Branson, Biggie, and DiFelice teaches:
The apparatus of claim 4 (detailed with respect to claim 4). 
Branson further teaches:
wherein each pressure cell is configured and arranged to exhibit the deflection when inflated and supporting the object (at least Fig. 8).

Claims 7-9, 11, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Branson in view of Biggie and further in view of US 5657499 to Vaughn.
Re Claim 7, the combination of Branson and Biggie teaches:
The apparatus of claim 1 (detailed with respect to claim 1). 
Branson further teaches:
wherein the fluid delivery componentry is configured and arranged to support and provide the shear relief to the object by (at least Fig. 2 and [0029] “the fluid couplings 72 and 74 are longitudinally spaced along the manifolds 30 and 32, respectively, and extend laterally inwardly toward the bladders 50” and [0031] “the fluid supply 38 may provide a high pressure fluid to one of the first and second manifolds 30 and 32 and provide a low pressure fluid to the other of the first and second manifolds 30 and 32”.): 
The combination of Branson and Biggie does not explicitly teach:
inflating the first set of pressure cells while evacuating the second set of pressure cells by evacuating fluid from the second set of pressure cells and utilizing the evacuated fluid to inflate the first set of pressure cells; and inflating the second set of pressure cells while evacuating the first set of pressure cells by evacuating fluid from the first set of pressure cells and utilizing the evacuated fluid to inflate the second set of pressure cells.
However, Vaughn teaches:
inflating the first set of pressure cells while evacuating the second set of pressure cells by evacuating fluid from the second set of pressure cells and utilizing the evacuated fluid to inflate the first set of pressure cells; and inflating the second set of pressure cells while evacuating the first set of pressure cells by evacuating fluid from the first set of pressure cells and utilizing the evacuated fluid to inflate the second set of pressure cells (at least [Col 2 lines 45-65] “The task of the pump system for this application is to alternately inflate and deflate two sets of bladders, one on either side of the pump. In the particular cushion utilized, there are four sets of bladders whose inflation/deflation cycles are preferably conducted with ninety degrees of phase separation, and this required two pumps. For each pump, while one bladder set is inflating, the other set is deflating. A piston type pump is well suited to this task because, as one side is pushing air out to one set of bladders, the other side of the pump is drawing air in from the other set. […] The solution to the problem was to employ an intrinsic equalization valve at the end of the stroke of the pump. This valve vents one side of the piston to the other. This allows air flow from the pressurized bladder set to the empty set”.).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the pressure cells taught by the combination of Branson and Biggie with the pumping taught by Vaughn because both are directed towards the same field of endeavor of patient supports comprising elongated cells and doing so involves the use of a known technique (pumping from one bladder to another as taught by Vaughn) with a known device ( the elongated cells of the combination of Branson and Biggie) with predictable results. A person having ordinary skill in the art would have been motivated to do so because “This allows air flow from the pressurized bladder set to the empty set” (Vaughn [Col 2 lines 45-65]).
Re Claim 8, the combination of Branson, Biggie, and Vaughn teaches:
The apparatus of claim 7 (detailed with respect to claim 7). 
Vaughn further teaches:
wherein the fluid delivery componentry includes valving and a pump configured and arranged to alternately inflate and deflate the first and second sets of pressure cells for respective periods of time (at least [Col 2 lines 45-65] “The task of the pump system for this application is to alternately inflate and deflate two sets of bladders, one on either side of the pump. […] The solution to the problem was to employ an intrinsic equalization valve at the end of the stroke of the pump. This valve vents one side of the piston to the other. This allows air flow from the pressurized bladder set to the empty set”.).
Re Claim 9, the combination of Branson, Biggie, and Vaughn teaches:
The apparatus of claim 8 (detailed with respect to claim 8). 
Vaughn further teaches:
wherein the pump is a reversible pump (at least [Col. 4 lines 14-25] “the reversing of the motor, the sensing of the position of the piston in the cylinder, maintenance of the phase separation between pumps and bladder sets”.) and the valves are configured and arranged with the reversible pump and the sets of pressure cells to alternately inflate each of the first and second pressure cells utilizing the evacuated fluid from the other of the first and second pressure cells by reversing direction (at least [Col 2 lines 45-65] “The task of the pump system for this application is to alternately inflate and deflate two sets of bladders, one on either side of the pump. […] The solution to the problem was to employ an intrinsic equalization valve at the end of the stroke of the pump. This valve vents one side of the piston to the other. This allows air flow from the pressurized bladder set to the empty set”.).
Re Claim 11, the combination of Branson, Biggie, and Vaughn teaches:
The apparatus of claim 7 (detailed with respect to claim 7). 
Branson further teaches:
evacuating the fluid from the second set of pressure cells includes removing all fluid that generates pressure from the second set of pressure cells; evacuating the fluid from the first set of pressure cells includes removing all fluid that generates pressure from the first set of pressure cells (at least [0051] “Once treatment of the patient has been completed, and the mattress 10 is no longer required, the mattress 10 is deflated and the fluid supply 38 uncoupled therefrom”.); and
wherein each of the first and second sets of pressure cells is configured to support the object independently of the other of the first and second sets of pressure cells in response to the other of the first and second sets of pressure cells being deflated (at least [0031-0032] “each bladder 50 may be selectively coupled for fluid communication with one or both of the first and second manifolds 30, 32, thereby defining a plurality of independently controllable fluid zones. For example, the fluid supply 38 may provide a high pressure fluid to one of the first and second manifolds 30 and 32 and provide a low pressure fluid to the other of the first and second manifolds 30 and 32”.).
Re Claim 15, the combination of Branson and Biggie teaches:
The apparatus of claim 1 (detailed with respect to claim 1). 
Branson further teaches:
and further including a controller having circuitry and being configured and arranged to control alternating inflation and deflation of the first and second sets of pressure cells, the controller including a relief valve configured and arranged to facilitate intake of fluid into the apparatus for inflating the respective sets of pressure cells, in response to detecting loss of fluid from the closed system (at least [0032] “the fluid supply 38 may include a conventional control system (not shown) having appropriate pressure sensors and fluid valves which are configured to regulate the pressure within each of the manifolds 30 and 32. As such, the pressure of the fluid in each of the air zones defined by the bladders 50 may be independently sensed and controlled in order to maintain desired pressures therein”.).
The combination of Branson and Biggie does not explicitly teach:
wherein the first and second sets of pressure cells form a closed system in which fluid exhausted from one of the set of pressure cells is utilized to inflate the other one of the set of pressure cells.
However, Vaughn teaches:
wherein the first and second sets of pressure cells form a closed system in which fluid exhausted from one of the set of pressure cells is utilized to inflate the other one of the set of pressure cells (at least [Col 2 lines 45-65] “The task of the pump system for this application is to alternately inflate and deflate two sets of bladders, one on either side of the pump. […] The solution to the problem was to employ an intrinsic equalization valve at the end of the stroke of the pump. This valve vents one side of the piston to the other. This allows air flow from the pressurized bladder set to the empty set”.).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the pressure cells taught by the combination of Branson and Biggie with the pumping taught by Vaughn because both are directed towards the same field of endeavor of patient supports comprising elongated cells and doing so involves the use of a known technique (pumping from one bladder to another as taught by Vaughn) with a known device ( the elongated cells of the combination of Branson and Biggie) with predictable results. A person having ordinary skill in the art would have been motivated to do so because “This allows air flow from the pressurized bladder set to the empty set” (Vaughn [Col 2 lines 45-65]).
Re Claim 20, the combination of Branson and Biggie teaches:
The method of claim 18 (detailed with respect to claim 18). 
The combination of Branson and Biggie does not explicitly teach:
wherein: inflating the first set of elongated pressure cells while evacuating the second set of elongated pressure cells includes evacuating fluid from the second set of pressure cells and using the evacuated fluid to inflate the first set of pressure cells; and inflating the second set of elongated pressure cells while evacuating the first set of elongated pressure cells includes evacuating fluid from the first set of pressure cells and using the evacuated fluid to inflate the second set of pressure cells.
However, Vaughn teaches:
wherein: inflating the first set of elongated pressure cells while evacuating the second set of elongated pressure cells includes evacuating fluid from the second set of pressure cells and using the evacuated fluid to inflate the first set of pressure cells; and inflating the second set of elongated pressure cells while evacuating the first set of elongated pressure cells includes evacuating fluid from the first set of pressure cells and using the evacuated fluid to inflate the second set of pressure cells (at least [Col 2 lines 45-65] “The task of the pump system for this application is to alternately inflate and deflate two sets of bladders, one on either side of the pump. In the particular cushion utilized, there are four sets of bladders whose inflation/deflation cycles are preferably conducted with ninety degrees of phase separation, and this required two pumps. For each pump, while one bladder set is inflating, the other set is deflating. A piston type pump is well suited to this task because, as one side is pushing air out to one set of bladders, the other side of the pump is drawing air in from the other set. […] The solution to the problem was to employ an intrinsic equalization valve at the end of the stroke of the pump. This valve vents one side of the piston to the other. This allows air flow from the pressurized bladder set to the empty set”.).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the pressure cells taught by the combination of Branson and Biggie with the pumping taught by Vaughn because both are directed towards the same field of endeavor of patient supports comprising elongated cells and doing so involves the use of a known technique (pumping from one bladder to another as taught by Vaughn) with a known device ( the elongated cells of the combination of Branson and Biggie) with predictable results. A person having ordinary skill in the art would have been motivated to do so because “This allows air flow from the pressurized bladder set to the empty set” (Vaughn [Col 2 lines 45-65]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE SUN whose telephone number is (571)270-7221. The examiner can normally be reached M-F 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE SUN/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
8/23/2022